Citation Nr: 1106365	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of entitlement 
to service connection for right knee disability, claimed as 
secondary to service-connected left knee disability.

2.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated 10 percent 
disabling.

3.  Entitlement to service connection for bilateral foot 
disability, claimed as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for left hip disability, 
claimed as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1979 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the Veteran's claims.

In Novemer 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The Board notes that the Veteran has recently alleged inability 
to retain employment due to his service-connected lumbar spine 
disability.  See the Vocational Rehabiltiation form dated 
November 2010.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996). 

The lumbar spine disabiltiy, TDIU, left hip disability, and 
bilateral foot disability claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if further action on his part is required.

Issues not on appeal

In an August 2010 rating decision, the RO granted the Veteran 
service connection for radiculopathy of the right and left lower 
extremities; assigning 10 percent disability ratings to each.  As 
evidenced by the claims folder, a notice of disagreement with 
this rating decision has not been filed at time.  The issue is, 
therefore, not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Additionally received evidence

Following the certification of the appeal, the Board received 
additional VA and private treatment records which have been 
associated with the Veteran's claims folder.  

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, or 
otherwise the new evidence along with the claims file must be 
referred back to the RO for consideration.  However, section 
20.1304(c) requires that such evidence must be 'pertinent' to the 
claim.  

In this case, the Board finds that the newly submitted treatment 
records are redundant of the evidence already of record as to the 
right knee claim and are therefore not "pertinent."  As will be 
explained below, it is undisputed that a right knee disability 
exists.  The newly added treatment records bear no new light on 
the issue of whether the currently diagnosed right knee 
disability is due to his service-connected left knee disability.  
Thus, the Board has determined that the evidence does not require 
referral to the RO, nor does it require a waiver signed by the 
Veteran.

Although the treatment records are certainly pertinent to the 
Veteran's lumbar spine claim, that issue is being remanded and, 
as such, a waiver of local jurisdiction is unnecessary as to that 
and the other remanded claims.


FINDINGS OF FACT

1.  In a September 2002 decision, the RO declined to reopen the 
Veteran's claim of entitlement to service connection for a right 
knee disability.

2.  The evidence submitted since the September 2002 RO decision 
is cumulative or redundant of the record at the time of the prior 
final denial of the claim sought to be reopened, and does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for right knee disability.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying the claim of 
entitlement to service connection for right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the September 2002 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for right knee 
disability, claimed as secondary to service-connected left 
knee disability.

The Veteran seeks to reopen previously denied claim of 
entitlement to service connection for right knee disability.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously denied 
claim has been received.  As indicated above, the issues of 
entitlement to an increased rating for service-connected lumbar 
spine disability, entitlement to service connection for left hip 
disability, TDIU, and entitlement to service connection for 
bilateral foot disorder are addressed in the Remand section 
below.

The Board will discuss certain preliminary matters.  The issues 
on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require VA 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).
Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the duty to assist does not apply to the claims unless 
they are reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied.  
The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter dated 
March 2006, including evidence of "an injury in military service 
or a disease that began in or was made worse during military 
service, or there was an event in service that caused an injury 
or disease; a current physical or mental disability shown by 
medical evidence; and a relationship between your disability and 
an injury, disease, or event in military service."  

With respect to notice to the Veteran regarding new and material 
evidence, the March 2006 VCAA letter stated, "[t]o qualify as 
new, the evidence must be in existence and be submitted to the VA 
for the first time. . . .In order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied. . . .  New and material evidence 
must raise a reasonable possibility of substantiating your claim.  
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letter thereby notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  See Kent, supra.  The March 2006 letter also informed 
the Veteran, "[y]our claim was previously denied because the 
evidence does not show that osteoathritis, right knee, is related 
to the service-connected left knee condition, nor is there any 
evidence of this disability during military service.  Therefore, 
the evidence you submit must relate to this fact."

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the March 2006 VCAA letter.  
The letter stated that VA would assist the Veteran in obtaining 
relevant records from the military, the VA, or any Federal 
agency.  With respect to records from private doctors and 
hospitals, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The above-referenced VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the originals].  The VCAA letter specifically 
requested:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your claim, 
please send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Crucially, as the Board concludes below that the Veteran's claim 
remains denied, any questions as to the appropriate disability 
rating or effective date to be assigned continue to be moot.  

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has retained the services of a representative and, as 
indicated above, testified at a personal hearing before the 
undersigned.

Accordingly, the Board will proceed.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in February 2006, the claim will be 
adjudicated by applying the revised section 3.156, set out in the 
paragraph immediately following.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

In the September 2002 rating decision, the RO declined to reopen 
the Veteran's previously denied claimsof entitlement to service 
connection for right knee disability.  The Veteran filed a notice 
of disagreement and a statement of the case was issued in April 
2003.  In January 2005, the Veteran submitted an untimely VA Form 
9.  The RO informed the Veteran that his Form 9 was untimely in a 
January 2005 letter.  The Veteran did not appeal that 
determination.  As such, the September 2002 rating decision is 
final.  See 38 C.F.R. § 20.302(b) (2010); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a SOC is issued by VA].

In February 2006, the Veteran filed to reopen his claim of 
entitlement to service connection for right knee disability.  As 
indicated above, the Veteran's claim was denied in the November 
2006 rating decision.

At the time of the prior denial, it was undisputed that the 
Veteran was diagnosed with osteoathritis of the right knee.  
Moreover, at the time of the September 2002 rating decision, the 
Veteran was service-connected for both a left knee disability and 
a lumbar spine disability.  As such, the September 2002 denial 
was predicated upon deficiencies as to element (3), a link 
between the current disability and the Veteran's military service 
or service-connected disability.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the September 2002 denials of the Veteran's 
claims are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the 
Veteran's right knee claim may only be reopened if he submits new 
and material evidence as to the missing element.  See
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally received evidence bears directly and 
substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the reasons 
expressed immediately below, the Board concludes that new and 
material evidence sufficient to reopen the claim of entitlement 
to service connection for right knee disability has not been 
submitted.  

The newly added evidence, in pertinent part, consists of VA 
treatment records dated 2006 to 2009; VA examination report dated 
October 2008 and statements from the Veteran.  

The VA treatment records document the Veteran's continuing 
complaints of right knee symptomatology including pain.  See, 
e.g., the VA treatment records dated July 2006.  An X-ray 
conducted in conjunction with the October 2008 VA examination 
revealed bilateral osteoarthritis with anterior patellar spurs of 
the both knees as well as a "Pelligrini-Steida disease involving 
the right medial femoral condyle."

A diagnosed current disability as to the Veteran's right knee was 
already of record at the time of the September 2002 RO decision.  
Therefore, although these subsequently added VA evaluation and 
treatment records are new, such evidence is not material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued complaints, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence]. 

Crucially, the RO denied the right knee disability claim because 
there was no medical evidence of a link between the current 
disability and the Veteran's military service or service-
connected disabilities.  There has been no additionally submitted 
evidence to establish the missing nexus element.  The claim fails 
on that basis.  

The Veteran has addressed the issue of medical nexus in multiple 
written statements as well as his November 2010 Board hearing 
testimony.  Essentially, the Veteran has reiterated his 
contentions that he developed a right knee disability as a result 
of his service-connected left knee disability.  However, such 
statements are cumulative and redundant of the statements and 
evidence of record at the time of the September 2002 RO decision.  
Accordingly, this evidence is not new.  See Reid v. Derwinski, 
2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the 
Veteran's currently diagnosed right knee disability is related to 
his service-connected disabilties or his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran 
seeking disability benefits must establish a connection between 
the veteran's service and the claimed disability].  The evidence 
which has been added to the claims folder since September 2002 is 
cumulative and redundant of evidence which was in the file prior 
to that time.  The additional evidence does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for right knee disability cannot be reopened.  The 
benefit sought on appeal remains denied.
ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right knee 
disability.  The benefit sought on appeal is denied.


REMAND

The Veteran seeks entitlement to an increased rating for the 
service-connected lumbar spine disability, entitlement to TDIU, 
and entitlement to service connection for left hip and bilateral 
foot disabilities.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board finds that 
the claims on appeal must be remanded for further development.

2.  Entitlement to an increased rating for service-
connected lumbar spine disability, currently evaluated 10 
percent disabling.

The Veteran was most recently afforded a VA examination in 
September 2006 as to his service-connected lumbar spine 
disability.  At the November 2010 Board hearing, the Veteran 
testified under oath that his lumbar spine disability has 
significantly worsened since the September 2006 VA examination.  
See, e.g., the November 2010 Board hearing transcript.  See 
Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in particular 
where it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  Accordingly, the Board believes that a VA 
examination is needed to assess the Veteran's current lumbar 
spine symptomatology.  

Also, as described above, the Veteran was service connected for 
radiculopathy of the right and lower extremities in an August 
2010 rating decision.  At the November 2010 Board hearing, the 
Veteran endorsed other neurological disabilities which he 
believes stem from his lumbar spine disability, including 
dragging his toes when he walks, pain in the scrotum, and 
difficulty holding urine.  See the November 2010 Board hearing 
transcript, pg. 4.  The spine diagnostic rating criteria 
indicates that any neurological impairment associated with a 
service-connected spine disability should be granted a separate 
rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In 
light of the Veteran's additional neurological complaints, he 
should be afforded a neurological VA examination in conjunction 
with his VA spine examination. 

Additionally, the Veteran testified that he continues to receive 
treatment for his service-connected lumbar spine disability at 
the VA medical centers in Montgomery.  See the November 2010 
Board hearing transcript, pgs. 1-5.  The Board notes that the 
most recent VA treatment records contained in the claims folder 
are dated in February 2010.  Accordingly, the VBA should attempt 
to locate the Veteran's more recent VA treatment records as such 
records may be pertinent to the Veteran's current claim.

3.  Entitlement to service connection for bilateral foot 
disability, claimed as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for left hip 
disability, claimed as secondary to service-connected 
disabilities.





5.  Entitlement to TDIU.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.	1. VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by the 
VCAA is completed.  In particular, the RO 
should ensure that notification is 
provided to the Veteran regarding the 
requirements and development procedures 
necessary to substantiate a claim of TDIU.

2.	VBA should contact the Veteran through his 
representative and request that he 
identify any outstanding medical 
examination and treatment records 
pertinent to his claims.  VBA should take 
appropriate steps to secure any 
outstanding VA treatment records dating 
from February 2010 to present as well as 
any additional medical records identified 
by the Veteran and associate them with the 
VA claims folder.

3.	After the above records are obtained, to 
the extent available, the Veteran should 
be afforded an orthopedic and 
neurological VA examination for the 
purpose of determining the nature and 
extent of his service-connected lumbar 
spine disability.  The claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including x-rays and range of motion 
testing of the low back in degrees, should 
be performed.

In reporting the results of the range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether the 
Veteran experiences unfavorable ankylosis 
of the entire spine or unfavorable 
ankylosis of the entire thoracolumbar 
spine.

The examiner should also report the number 
of incapacitating episodes that the 
Veteran has experienced as well as their 
duration in the past twelve months.  
(NOTE:  For VA rating purposes, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician and 
treatment by a physician).

The extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss of the low 
back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated 
use or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should specifically 
identify any evidence of neurological 
manifestations due to the service-
connected low back disability.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the Veteran's ability 
to work.

The rationale for all opinions expressed 
by the VA examiner should also be 
provided.  If the examiner is unable to 
provide an opinion as to one of the 
questions posed, he should state the 
reasons therefore.

4.	
5.	Following any further development that VBA 
deems necessary, the Veteran's claims 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


